AILSHIE, J.,
Concurring. — I am not prepared to say that-the appeal should be dismissed in every case jvhere it appears, that the act sought to be enjoined has been committed either-before the taking of the appeal or before the hearing in the appellate court. I do agree, however, that where the act is-purely and solely ministerial, as it was in Wilson v. Boise City, 7 Ida. 69, 60 Pac. 84, and is in this case, the appeal, should be dismissed. Under such circumstances the appeal becomes purely a moot ease — it will require some other remedy to afford any ultimate relief.